       Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 1 of 24




                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF IDAHO


  REBECCA GOMPERTS, an individual              Case No. 1:19-cv-00345-DCN
  and AID ACCESS, GmbH,

        Plaintiffs,                            MEMORANDUM DECISION AND
                                               ORDER
         v.

  ALEX AZAR, Secretary of Health and
  Human Services, et al.,

        Defendants.


                                I. INTRODUCTION

      Pending before the Court is Defendants Alex M. Azar, Secretary of Health and

Human Services; United States Food and Drug Administration (“FDA”); Norman

Sharpless, M.D.; Janet Woodcock, M.D.; Thomas Christl; and Ilise Bernstein’s

(collectively “Defendants”) Motion to Dismiss (Dkt. 4), as well as Plaintiffs Rebecca

Gomperts and Aid Access’s (collectively “Plaintiffs”) Motion for Preliminary

Injunction/Temporary Restraining Order (Dkt. 16). The Court held oral argument on May

28, 2020, and took the matters under advisement.

      Upon review, and for the reasons set forth below, the Court GRANTS Defendants’

Motion to Dismiss and DENIES as MOOT Plaintiffs’ Motion for Preliminary Injunction.




MEMORANDUM DECISION AND ORDER - 1
        Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 2 of 24




                                   II. BACKGROUND

       A. Factual Background

       On September 28, 2000, the FDA approved a new drug application (“NDA”) for

mifepristone under the brand name Mifeprex. The NDA authorized Mifeprex’s use—in

conjunction with another drug (misoprostol)—to terminate intrauterine pregnancy through

49 days’ gestation. The FDA approved the NDA for Mifeprex with certain restrictions for

safe use under 21 C.F.R. Part 314, Subpart H. 21 C.F.R. § 314.520. For example, these

restrictions mandate that Mifeprex be dispensed only in certain healthcare settings by a

certified healthcare provider who can accurately assess the duration of a pregnancy,

diagnose an ectopic pregnancy (for which Mifeprex is not recommended), and provide—

or otherwise assure access to—surgical intervention in cases of incomplete abortion or

severe bleeding.

       Plaintiff Rebecca Gomperts (“Dr. Gomperts”) is a physician licensed to practice

medicine in Austria. She is also the founder and director of Aid Access. Aid Access was

incorporated in Austria in 2018, and as its website (aidaccess.org) indicates, was created

“to serve women with unwanted first trimester pregnancies.” Dkt. 1, at ¶¶ 18, 20–21.

Because Dr. Gomperts resides in Europe, her patients in the United States receive a

consultation with her over the internet. If Dr. Gomperts determines the patient is a suitable

candidate for a medical abortion, Dr. Gomperts prescribes misoprostol and mifepristone

and provides “instructions on how to get [the patient’s] prescriptions . . . delivered to them

in the U.S.” Dkt. 12, ¶ 47.




MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 3 of 24




       The mifepristone that Dr. Gomperts prescribes is neither the FDA-approved

Mifeprex, nor the FDA-approved generic version of Mifeprex. Instead, it is a product

known as “a-Kare,” which is a combination pack of mifepristone and misoprostol tablets.

Dkt. 1, ¶¶ 40–57; Ex. B at 1. The “a-Kare” product is manufactured by Synokem

Pharmaceuticals Ltd. and marketed by DKT India. Id. The product is shipped from

Mumbai, India, to Dr. Gomperts’ patients in the United States (and around the world).

       On March 8, 2019, the FDA issued a letter (“Warning Letter”) to Aid Access

explaining that, “sourcing drugs from outside of the legitimate U.S. drug supply chain can

pose serious risks to patients who may receive medications that are adulterated and are not

shipped and/or stored properly.” Dkt. 1, at 30. The Warning Letter noted that the “a-Kare”

product was not dispensed in a clinic, medical office, or hospital as required by law. Id.

Finally, the Warning Letter requested that aidaccess.org cease causing the introduction of

violative drugs into United States commerce and warned that “[f]ailure to correct these

violations may result in FDA regulatory action. . . .” Id.

       The FDA has not taken any further action against Dr. Gomperts or Aid Access since

it sent the Warning Letter in March 2019.

       B. Procedural Background

       On September 9, 2019, Dr. Gomperts and Aid Access filed their Complaint alleging

violations of Substantive Due Process, Equal Protection, and the Administrative

Procedures Act (“APA”). Dkt. 1.

       Dr. Gomperts and Aid Access’s Complaint outlines thirteen (13) requests for relief.

These requests can be grouped into two interrelated categories. First, Plaintiffs ask that the


MEMORANDUM DECISION AND ORDER - 3
           Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 4 of 24




Court declare that certain actions allegedly taken by the FDA violate Plaintiffs’ patients’

constitutional rights. Second, Plaintiffs asks that the Court enjoin Defendants from taking

further similar action in the future.

        On November 15, 2019, Defendants filed a Motion to Dismiss. Dkt. 4. The Court

scheduled a hearing on the same. Dkt. 13. Shortly thereafter, the worldwide COVID-19

pandemic took center stage. The Court reset the hearing on Defendants’ Motion to Dismiss

for a later date. Plaintiffs then filed a Motion for Preliminary Injunction/Temporary

Restraining Order seeking to preliminarily enjoin Defendants from taking certain actions.1

Dkt. 16. Because of the interrelated nature of the motions, the Court asked the parties to

also argue the preliminary injunction motion at the newly reset hearing for the motion to

dismiss. The parties obliged and the Court took both matters under advisement after the

hearing.

                                           III. DISCUSSION

        At the outset, the Court must discuss what this case is actually about. As Plaintiffs

themselves noted at oral argument, the outcome of the pending motions hinges on whether

or not this case is about abortion. Plaintiffs explained that if, as Defendants argue, abortion

is not at issue, Defendants should prevail. Plaintiffs went on to state, however, that if

abortion is at issue—as they suggest—then the FDA has placed “an undue burden or

substantial obstacle” on women in the United States’ constitutional right to obtain an



1
  Substantively, the requested relief in the preliminary injunction is almost identical to the overall relief
requested in this case. Nonetheless, Plaintiffs assert that a preliminary injunction is necessary at this time
to protect their interest during the pendency of this litigation and as a result of the uncertainties caused by
the COVID-19 pandemic.


MEMORANDUM DECISION AND ORDER - 4
            Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 5 of 24




abortion and Plaintiffs should prevail. See Planned Parenthood of Southeastern

Pennsylvania v. Casey, 505 U.S. 833, 878 (1992)

          As will be explained throughout this decision, the Court finds that this case is not

about abortion; it is about FDA drug regulations. While the drugs at issue are used to induce

abortions, the “rights” at issue are not (as Dr. Gomperts continually asserts) truly abortion

rights. It is fairly well settled law in this country that Dr. Gomperts’ patients have a

constitutional (i.e., fundamental) right to abortion. This aside, Dr. Gomperts’ patients do

not have a constitutional or fundamental right to unapproved drugs—even if they use those

drugs to further a constitutional, or fundamental, right. The fact that the drugs Dr. Gomperts

prescribes leads to an abortion does not mean the drugs themselves can be subsumed in a

woman’s right to an abortion. While clearly related, the topic of “access to abortion” is

secondary in this case to the topic of FDA drug regulation.2

          The Court does not take issue with Plaintiffs’ representation that under Supreme

Court precedent, an impermissible undue burden exists on women seeking abortions if a

statute’s “purpose or effect is to place a substantial obstacle in the path of a woman seeking

an abortion before the fetus attains viability.” 3 Casey, 505 U.S. at 878; Whole Woman’s

Health v. Hellerstedt, 136 S. Ct. 2292, 2299 (2016), as revised (June 27, 2016). Critically,

however, there is no statute at issue in this case per se—i.e. Plaintiffs are not facially


2
 The Court is not trying to split this hair too finely, nor is this simply a matter of semantics. There is a real
distinction between the rights Plaintiffs are asserting and those that are actually at issue. The language Dr.
Gomperts uses throughout her briefing contextualizes the case as one about “the constitutional rights of Dr.
Gomperts’ patients seeking medical abortions.” Dkt. 10, at 23; see also Dkt. 10, at 11, 15, 16. As the Court
will explain, however, this does not accurately describe the controversy before the Court.
3
    Defendants do not dispute this either.


MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 6 of 24




challenging the legality of any statute or other provision of law. To be sure, Plaintiffs are

challenging the application of a regulation. But, the regulation Plaintiffs challenge—

namely the underlying legal authority of the FDA’s Warning Letter—is based on a set of

statutes that are all related to unapproved drugs, not abortion. For these reasons, as well as

others that will be explained throughout this decision, the Court finds that this case is not

about abortion rights.

       While Defendants filed a single motion to dismiss, they base their motion on two

separate, but related, legal theories. For organizational purposes, the Court will address

each topic in turn, followed by a discussion regarding Plaintiffs’ Motion for Preliminary

Injunction.

   A. Motion to Dismiss for Lack of Jurisdiction (F.R.C.P. 12(b)(1))

   1. Legal Standard

       A motion to dismiss for lack of subject matter jurisdiction pursuant to Rule 12(b)(1)

is premised on the fundamental concept that federal courts are courts of limited jurisdiction.

See Vacek v. United States Postal Serv., 447 F.3d 1248, 1250 (9th Cir. 2006). “It is to be

presumed that a cause lies outside this limited jurisdiction, and the burden of establishing

the contrary rests upon the party asserting jurisdiction.” Id. (quoting Kokkonen v. Guardian

Life Ins. Co., 511 U.S. 375, 377 (1994)).

       At the pleading stage, although the courts “presume that general allegations embrace

those specific facts that are necessary to support the claim,” the plaintiff, at a minimum,

must allege “general factual allegations of injury resulting from the defendant’s conduct”

that justify federal jurisdiction. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)


MEMORANDUM DECISION AND ORDER - 6
        Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 7 of 24




(internal quotations omitted). In deciding a 12(b)(1) motion, a court need not limit itself to

the allegations of the complaint, and it may consider such materials outside the pleadings

as it deems appropriate to resolve the question whether it has jurisdiction over the case. See

id. at 14; Herbert v. Nat’l Acad. Of Sciences, 974 F.2d 192, 197 (D.C. Cir. 1992).

   2. Analysis

       One of the first—if not the first—questions a federal court should concern itself

with in any case is jurisdiction. Accordingly, the Court begins its analysis here with

Defendants’ Rule 12(b)(1) arguments in support of dismissal. Upon review, the Court finds

that despite Dr. Gomperts’ arguments to the contrary, it lacks jurisdiction and must dismiss

this case.

       Dr. Gomperts premises her case on vague and speculative past actions purportedly

taking by the FDA and requests relief from this court in anticipation of future FDA action

that may or may not actually occur. While future FDA action may occur here (as Dr.

Gomperts believes it will), the Court is divested of jurisdiction until such a time as there is

actually a case in controversy and something for the Court to review. Under the Ewing

Doctrine and the APA, the Court cannot, as a matter of law, grant the relief Dr. Gomperts

and Aid Access request at this time.

   a. Ewing Doctrine

       In Ewing v. Mytinger & Casselberry, Inc., the Supreme Court held the FDA’s

determination of whether there was probable cause to seize mislabeled but physically

harmless drugs was not reviewable. 339 U.S. 594 (1950). Since that time, Courts have

uniformly held that they “do not have jurisdiction to enjoin enforcement proceedings under


MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 8 of 24




the Federal Food, Drug, and Cosmetic Act.” Forsythe v. United States, 502 F. App’x 689,

691 (9th Cir. 2012); see also, United States v. Alcon Labs., 636 F.2d 876, 882 (1st Cir.

1981) (“The Supreme Court’s decision in Ewing precludes judicial interference with the

FDA’s decision to institute enforcement actions, whatever the precise context.”); Holistic

Candlers & Consumer Ass’n v. U.S. Food & Drug Admin., 770 F. Supp. 2d 156, 163

(D.D.C. 2011), aff’d sub nom. Holistic Candlers & Consumers Ass’n v. Food & Drug

Admin., 664 F.3d 940 (D.C. Cir. 2012) (“Unless and until the FDA has completed such an

inquiry (into the individual Plaintiff’s ‘unique products and labeling’) and taken legal

action, this Court does not have jurisdiction over plaintiffs’ claims and may not review

requests for injunctive or declaratory relief preventing the FDA from bringing enforcement

actions against plaintiffs.”) (emphasis added).

       In short, the Court lacks jurisdiction at this time to review Defendants’ preliminary

actions in relation to Plaintiffs’ prescribing unapproved drugs from outside of the

legitimate United States’ drug supply chain to United States’ residents, let alone to

preemptively enjoin Defendants from taking future enforcement actions against Plaintiffs.

       Unlike many of the cases cited above where official agency action had already

begun, the only thing that has happened in this case is the FDA sent a Warning Letter to

Plaintiffs. To the Court’s knowledge, nothing has transpired since that time.

       To be sure, if the FDA takes future action (which is its prerogative) and Dr.

Gomperts feels that those administrative proceedings warrant judicial review,4 she is then


4
  The Court notes that during the agency proceedings, Dr. Gomperts and Aid Access will have an
opportunity to litigate and defend themselves as they see fit. See Ewing, 339 U.S. at 598–99.


MEMORANDUM DECISION AND ORDER - 8
           Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 9 of 24




free to file suit; however, until that occurs, the Court is barred from reviewing her requests.

    b. Administrative Procedures Act

        Second, and similarly, under the APA, the Court must dismiss Counts III, IV, and

V of Plaintiffs’ Complaint5 because it does not yet have jurisdiction to review the FDA’s

actions.

        Under the APA, judicial review is limited to “final agency action for which there is

no other adequate remedy in a court.” 5 U.S.C. § 704. The reason the APA limits judicial

review to “final agency action” is to permit the agency “‘an opportunity to correct its own

mistakes and to apply its expertise’ and prevents ‘piecemeal review which at the least is

inefficient and upon completion of the agency process might prove to have been

unnecessary.’” Pub. Citizen Health Research Grp. v. Comm’r, FDA, 740 F.2d 21, 30 (D.C.

Cir. 1984) (citations omitted).

        Fundamentally, a warning letter is not final: it is a warning. Holistic, 664 F.3d at

944 (while FDA Warning Letters “may lead to enforcement action” if the cited violations

are not corrected, they “do[] not commit FDA to taking enforcement action”); see also,

Biotics Research Corp. v. Heckler, 710 F.2d 1375, 1377 (9th Cir. 1983) (holding FDA

regulatory letter was not final agency action where it did not commit FDA to bring

enforcement action).




5
  Plaintiffs’ Compliant outlines five (5) causes of action: Count 1 – Substantive Due Process – Patients’
right to Privacy; Count II – Equal Protection; Count III – Administrative Procedures Act – Contrary to
Constitutional Right; Count IV – Administrative Procedures Act – In Excess of Statutory Authority; Count
V – Administrative Procedures Act – Arbitrary, Capricious and Abuse of Discretion.


MEMORANDUM DECISION AND ORDER - 9
        Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 10 of 24




       This generalized understanding aside, a warning letter could be final for purposes

of the APA if the following two criteria are met: (1) “the action must mark the

consummation of the agency’s decisionmaking process—it must not be of a merely

tentative or interlocutory nature;” and (2) “the action must be one by which rights or

obligations have been determined, or from which legal consequences will flow.” Bennett

v. Spear, 520 U.S. 154, 177-78 (1997).

       Defendants contend that because the Warning Letter sent to aidaccess.org does not

constitute the “consummation of the agency’s decisionmaking process,” is “merely

tentative or interlocutory,” and does not determine any “rights or obligations” or have

“legal consequences,” it is not final agency action and is non-reviewable. See Bennett, 520

U.S. at 177–78.

       Intriguingly, Dr. Gomperts argues the exact opposite: that the FDA letter is final,

that “there is nothing tentative or interlocutory” about the letter, and that claiming the letter

is not final is a farce by the FDA to avoid judicial review. Dkt. 10, at 20–21. The Court

disagrees.

       The FDA sent the Warning Letter to Aid Access and Dr. Gomperts on March 8,

2019. The FDA would likely not have allowed Plaintiffs an opportunity to respond to the

Warning Letter—which they did—were this their final position on the topic.

       Furthermore, while Dr. Gomperts and Aid Access apparently stopped prescribing

medications to their United States’ patients immediately following receipt of the Warning

Letter, they resumed issuing prescriptions two months later. To the best of the Court’s




MEMORANDUM DECISION AND ORDER - 10
         Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 11 of 24




knowledge, the FDA has done nothing since that time. Clearly, had the FDA wanted to

initiate formal action against Aid Access and Dr. Gomperts, it could have done so by now.6

        Dr. Gomperts and Aid Access’s continual prescription of a-Kare shows, in part, that

the FDA Warning Letter had little practical effect on Plaintiffs’ behavior. The drugs Dr.

Gomperts prescribes were unapproved prior to the Warning Letter, remain unapproved to

this day, and yet Dr. Gomperts still writes prescriptions for patients and faces little to no

interference. These factors undercut Plaintiffs’ argument that the FDA Warning Letter was

final—as opposed to an interlocutory step taken in conjunction with a larger investigation.

        Ultimately, the Court must dismiss the APA claims (Claims III, IV, and V) as there

has been no final agency action warranting review.

    c. Standing

        Another threshold issue in any case—and, again, one that concerns the Court here—

is that of standing. Dr. Gomperts and Aid Access explain that they are not bringing this

case on their own behalf, but on behalf of their clients located in the United States.

        Standing is the determination of whether a specific person is the proper party to

bring a particular matter to the court for adjudication. Typically, for a court to have the

authority to hear a case, a plaintiff must allege: (1) he or she has suffered or will suffer an

injury, (2) the injury is fairly traceable to the defendant’s conduct, and (3) a favorable court

decision is likely to redress the injury. See Biodiversity Legal Found. v. Badgley, 309 F.3d



6
  Is it particularly interesting that the FDA has not taking formal action against Plaintiffs despite Plaintiffs’
continuing refusal to abide by the Warning Letter. The Court does not wish to read into this decision
unnecessarily, but it again lends credence to the argument that the FDA is still deciding how to address this
situation.


MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 12 of 24




1166, 1171 (9th Cir. 2002). Furthermore, the prudential standing requirements prohibit

third-party standing and the filing of generalized grievances. The idea behind preventing

third-party standing is that individuals must assert his/her own rights; not the rights of

others. There are, however, certain exceptions to this general rule.

       For example, in Singleton v. Wulff, the Supreme Court found that physicians had

standing to sue on behalf of their clients in a case regarding the constitutionality of a

Missouri statute prohibiting Medicaid funding of abortions that were not “medically

indicated.” 428 U.S. 106, 118 (1976). The Court there ultimately found that a plaintiff may

bring a suit when the right is inextricably bound with the activity the litigant wishes to

pursue and it is unlikely that the party can or will sue on his or her behalf. Id. at 114–15.

See also Planned Parenthood of Idaho, Inc. v. Wasden, 376 F.3d 908, 917 (9th Cir. 2004).

       Here, the question is whether Plaintiffs have the appropriate standing to bring suit

on behalf of women in the United States who seek to induce a medical abortion via the use

of unapproved FDA drugs. Dr. Gomperts is closely bound to the activity the potential

litigant might wish to pursue: she is the doctor acting on behalf of these women, and she

has a financial stake in the litigation. It could also be argued that it is unlikely that the

women in question would bring suit on their own (due to their desire for confidentiality or

the “imminent mootness at least in the technical sense, of any individual woman’s claim,”

Singleton, 428 U.S. at 117). And as already noted, however, this case is not really about

abortion, thus Plaintiffs’ reliance on Wulff and its progeny is somewhat misplaced. To be

sure, the Court is not disputing the general principle that an abortion provider can bring

suit on behalf of his or her clients. That said, caselaw does not support the proposition that


MEMORANDUM DECISION AND ORDER - 12
         Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 13 of 24




an abortion provider can bring suit on his or her client’s behalf for claims only indirectly

related to abortion.7

        Additionally, the Court is troubled by the fact that of Dr. Gomperts’ alleged harms,

none show an injury-in-fact and likewise appear to lack redressability. Dr. Gomperts argues

she and/or her patients were injured by (1) the seizure by one or more federal agencies of

an unknown number of packages containing unapproved products prescribed by her, and

(2) a fear of prosecution. As explained above, these vague and/or potential future “harms”

are not reviewable by the Court at this time. Furthermore, as will be discussed in greater

detail below, Plaintiff’s alleged harms are also lacking in substance. A “concrete” injury is

one that is “distinct and palpable,” Warth, 422 U.S. at 501, not merely “[a]bstract,” O’Shea

v. Littleton, 414 U.S. 488, 494 (1974). Any alleged injury must be fairly traceable to the

Defendants’ conduct. See Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41-42 (1976)

(a plaintiff must show that any such injury “fairly can be traced to the challenged action of

[a defendant], and [is] not injury that results from the independent action of some third

party not before the court”). The initial complaint in this case speaks to Dr. Gomperts’

“belief” concerning these allegations; however, she cannot fairly trace any of those beliefs

directly to the Defendants’ conduct.



7
  Plaintiffs recently provided the Court with supplemental authority from the United States Supreme Court
in support of its standing argument. Dkt. 23. In the Supreme Court’s recent decision in June Medical
Services L.L.C., et al v. Stephen Russo, Interim Secretary, Louisiana Department of Health and Hospitals,
it reiterated that abortion providers have standing to bring suit on behalf of their clients. Again, however,
the Supreme Court’s finding in June Medical Services specifically concerned abortion providers who were
challenging abortion regulations on behalf of their clients. 591 U.S. ___ at 15 (2020). The Court has
thoroughly reviewed June Medical Services and finds no indication that “provider standing” can be
extending to challenges to FDA drug regulations that are not directly related to abortions.


MEMORANDUM DECISION AND ORDER - 13
       Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 14 of 24




       Ultimately, Plaintiffs have not met their burden of establishing they have standing

to bring claims related to non-FDA approved drugs on behalf of their clients. See Lujan v.

Defs. of Wildlife, 504 U.S. 555, 561 (1992) (finding that the party “invoking federal

jurisdiction bears the burden of establishing [standing]”).

       Even if the Court had jurisdiction to hear Plaintiffs’ claims (which it finds it does

not), and were to determine Plaintiffs have standing (which it does not), it would

nonetheless have to dismiss Plaintiffs’ claims for failure to state a claim under Rule

12(b)(6). While the jurisdictional barriers to this case under Rule 12(b)(1) are paramount

today, the Court briefly addresses the substantive claims as that subject matter also relates

to the pending Motion for Preliminary Injunction.

   B. Motion to Dismiss for Failure to State a Claim (F.R.C.P. 12(b)(6))

   1. Legal standard

       Federal Rule of Civil Procedure 12(b)(6) permits a court to dismiss a claim if the

plaintiff has “fail[ed] to state a claim upon which relief can be granted.” Fed. R. Civ. P

12(b)(6). “A Rule 12(b)(6) dismissal may be based on either a ‘lack of a cognizable legal

theory’ or ‘the absence of sufficient facts alleged under a cognizable legal theory.’”

Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008) (citation

omitted). Federal Rule of Civil Procedure 8(a)(2) requires that a complaint contain “a short

and plain statement of the claim showing that the pleader is entitled to relief,” in order to

“give the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.” See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 554 (2007). “This is not an onerous

burden.” Johnson, 534 F.3d at 1121.


MEMORANDUM DECISION AND ORDER - 14
        Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 15 of 24




       A complaint “does not need detailed factual allegations,” but it must set forth “more

than labels and conclusions, and a formulaic recitation of the elements.” Twombly, 550

U.S. at 555. If the facts pleaded are “merely consistent with a defendant’s liability,” or if

there is an “obvious alternative explanation” that would not result in liability, the complaint

has not stated a claim for relief that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662

678, 682 (2009).

       In deciding whether to grant a motion to dismiss, the court must accept as true all

well-pleaded factual allegations made in the pleading under attack. Id., at 663. A court is

not, however, “required to accept as true allegations that are merely conclusory,

unwarranted deductions of fact, or unreasonable inferences.” Sprewell v. Golden State

Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

       In cases decided after Iqbal and Twombly, the Ninth Circuit has continued to adhere

to the rule that a dismissal of a complaint without leave to amend is inappropriate unless it

is beyond doubt that the complaint could not be saved by an amendment. See Harris v.

Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009).

   2. Analysis

       It is well settled that conclusory statements are insufficient to support a claim for

relief. See Iqbal, 556 U.S. at 678. As explained above, Dr. Gomperts’ request that the Court

preliminarily enjoin Defendants from taking future action is premature. Additionally, the

purported reasons for the requested relief are speculative at best.

       In their Complaint, Plaintiffs outline that Dr. Gomperts “believes that FDA has

seized between three and ten individual doses of misoprostol and mifepristone prescribed


MEMORANDUM DECISION AND ORDER - 15
           Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 16 of 24




for between three and ten of her patients residing in the U.S.,”8 and “believes” the FDA “or

other agencies in the U.S. government” caused business entities to cease transferring funds

between Plaintiffs and individuals in the United States. Dkt. 1, ¶¶ 68–71. Dr. Gomperts

also points to the prosecution of an unrelated third-party—Ursula Wing—as evidence that

she may face criminal prosecution in the near future. This, too, is pure speculation.9

          While these factors undermine Plaintiffs’ standing—as they are speculative and fail

to point to any concrete or particularized injury—they also undermine Plaintiffs’ claims

themselves. None of these purported “facts” lend credence to Plaintiffs’ constitutional

arguments that the FDA violated their Due Process and/or Equal Protection rights.

          As noted, while Plaintiffs try to couch these claims more broadly as “interference

with their ability to obtain an abortion,” they are really challenging FDA’s interference

with their ability to obtain certain drugs. Because Dr. Gomperts’ patients could obtain an

abortion using FDA approved channels, the inability to secure this type of abortion from

this provider does not infringe on their abortion rights generally.10


8
  It is important to note that the FDA itself does not “seize” packages at the border, but rather assists
Customs and Border Patrol in conducting warrantless searches of incoming package. See, e.g., U.S. v.
Alfonso, 759 F.2d 728, 735 (9th Cir. 1985). If the FDA determines that a package contains products that
appear to violate the Federal Food, Drug, and Cosmetic Act (“FDCA”), it may detain the shipment and send
a “Notice of Detention and Hearing” to the importer, owner, or consignee. See 21 C.F.R. § 1.94(a). It is
unclear whether the FDA was involved in any seizures in this case (as opposed to another governmental
agency), and/or whether the FDA sent any such notices to Plaintiffs.
9
  Wing was importing wholesale quantities of drugs, repackaging them, and then dispensing them (in
clandestine packages) to customers without a prescription. A federal grand jury ultimately indicted Wing
for importing foreign sourced versions of mifepristone and misoprostol into the United States. While the
drugs at issue are the same, none of the other factors are present in this case and there is nothing to suggest
Dr. Gomperts or her patients face imminent legal action.
10
     Additionally, Dr. Gomperts’ patients have access to other forms of legal abortion in Idaho.



MEMORANDUM DECISION AND ORDER - 16
        Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 17 of 24




        Furthermore, the fact that an internet prescription abortion might be the “only

option” available for some women, if true,11 misses the point because Dr. Gomperts’

patients still do not have a fundamental right to non-FDA approved drugs—whether used

for an abortion or otherwise. See United States v. Rutherford, 442 U.S. 544 (1979) (finding

there is no right to acquire unapproved drugs—even for terminally ill patients); accord

Carnohan v. United States, 616 F.2d 1120, 1122 (9th Cir. 1980) (The constitutional rights

to privacy and personal liberty “do not give individuals the right to obtain [unapproved

drugs] free of the lawful exercise of government police power.”); see also Abigail Alliance

for Better Access to Developmental Drugs v. Von Eschenbach, 495 F.3d 695, 711 (D.C.

Cir. 2007) (finding no evidence “of a right to procure and use experimental drugs that is

deeply rooted in our Nation’s history and traditions. To the contrary, our Nation’s history

evidences increasing regulation of drugs as both the ability of government to address these

risks has increased and the risks associated with drugs have become apparent”).

        Plaintiffs agree that there is no fundamental right to unapproved drugs, but assert

that there is a “well-established constitutional right to an abortion.” Dkt. 10, at 23. The

Court does not dispute this. But again, that is not what this case is about. While Dr.

Gomperts cites caselaw outlining a women’s right to an abortion—as well as a women’s

right to be free from “substantial obstacles” when seeking an abortion—this case only

limits a woman’s right to an abortion in the same context in which the case arises: the use




11
   Plaintiffs have not submitted anything beyond their argument for this far-reaching proposition. It isn’t
difficult to imagine that an internet prescription might be the most convenient option for many women, but
there is nothing in the record to suggest it is the only option for those same women.


MEMORANDUM DECISION AND ORDER - 17
        Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 18 of 24




of unapproved drugs. In other words, yes: the FDA’s future actions would limit a woman’s

right to an abortion via those unapproved drugs, but that is not a right a woman has in the

first instance.12

        The FDA did not sent the Warning Letter to Plaintiffs because the drugs at issue

induce abortions, but because the drugs at issue are unapproved and, ultimately, illegal.

The statutes at issue in the Warning Letter are not related to abortion in any way—they do

not mention the word “abortion” by plain text or implication—but are, rather, directed at

the safe and effective use of drugs.

        That abortion rights are tangentially implicated in this case is a secondary effect.

The real issue Plaintiffs are challenging in the instant action concerns FDA drug

regulations—namely whether the FDA can sanction or monitor the use in commerce of an

unapproved drug.13

        Finally, it is helpful to view the Court’s analysis in the negative. If the Court were

to accept Plaintiffs’ position and preliminarily enjoin Defendants from taking future action

against Plaintiffs, the Court would, in effect, be sanctioning the sale and interstate use of




12
    Taking the situation out of the abortion context demonstrates the universality of this holding. For
example: a person has the right to do “A.” Additionally, there are laws that prohibit “B.” Even if a person
wishes to engage in “A”—a legal activity—he or she cannot do so with the help of “B” because “B” is
illegal. Furthermore, one cannot successfully argue that “B” should be legal simply because “A” is legal
and/or that a person is only using “B” to further “A” because “B” is, nonetheless, still illegal.
13
  Again, the abortion element in this case may make the Court’s analysis appear more significant than it
actually is. The Court is not being asked to determine the parameters of a women’s right to an abortion;
only the parameters of a women’s right to unapproved drugs. Thus, in determining that a woman does not
have a fundamental right to an unapproved drug (for whatever purpose), the Court is not taking any position
on a woman’s right to abortion.



MEMORANDUM DECISION AND ORDER - 18
         Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 19 of 24




unapproved drugs in commerce.14 This is something the Court is unwilling to do. The FDA

and Dr. Gomperts can argue whether “a-Kare” should be approved or not in administrative

proceedings, but the subject matter at issue in this case concerns whether the FDA can

control the use and sale of unapproved drugs and whether the Court can review those

determinations before they have actually happened.

        Thus, because Plaintiffs’ claims relate to FDA drug protocols, they do not implicate

a fundamental right. As a result, the appropriate level of review for their Due Process

claims is rational basis review. See Washington v. Glucksberg, 521 U.S. 702, 728 (1997)

(law that does not implicate a fundamental right must be “rationally related to legitimate

government interests”). In this context, Defendants’ actions pass muster.

        The FDA’s long-held, overriding purpose is to protect the public health. See United

States v. Dotterweich, 320 U.S. 277, 280–81 (1943). The seizure of unapproved drug

products and the prosecution of individuals for violating the FDCA plainly serve the

government’s legitimate interest in protecting the public health. See POM Wonderful LLC

v. Coca-Cola Co., 573 U.S. 102, 115 (2014). These goals meet the rational basis test. See

id.

        Turning to Plaintiff’s Equal Protection claims, the Court finds the same analysis

applies. Plaintiffs contend that Dr. Gomperts’ patients have been treated “differently from


14
  To be sure, Plaintiffs emphatically stated at oral argument that they are not asking the Court to sanction
the use of unapproved drugs but simply asking the Court to enjoin the FDA from burdening women’s rights.
But again, this rests on the flawed premise that the FDA took actions in an effort to burden women seeking
abortions in the first place. As explained, that is only a secondary effect of the FDA’s goal of regulating the
use and sale of drugs. Allowing an exception for drugs that are related to abortion, however, would negate
the FDA’s fundamental goals of regulating drugs and protecting the health and safety of the American
public.


MEMORANDUM DECISION AND ORDER - 19
        Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 20 of 24




other similarly situated parties without a sufficient state interest.” Dkt. 1, ¶¶ 98–101. Yet

this is difficult to accept when, by all accounts, it appears the FDA would take similar

actions (as it did here) against any person, business, or organization flouting regulations

concerning unapproved drugs, i.e., sending a warning letter, investigating, etc.—regardless

of whether the drugs are used for abortions or not.

        Furthermore, even if there were minor discrepancies15 in the manner in which the

FDA investigated this case vis-à-vis other unapproved drug cases,16 any FDA action that

seeks to hinder or deter the unlawful distribution of an unapproved drug serves the FDA’s

purpose of protecting the public health. Accordingly, the Court must dismiss Plaintiffs’

Due Process and Equal Protection claims as neither support a viable cause of action.

        Upon review, and based upon the deficiencies identified above, the Court finds

dismissal under Rule 12(b)(1) and Rule 12(b)(6) is appropriate in this case. Defendants’

Motion to Dismiss (Dkt. 4) is GRANTED.

     C. Motion for Preliminary Injunction

     1. Legal Standard

        “Plaintiffs seeking a preliminary injunction must establish that: (1) they are likely

to succeed on the merits; (2) they are likely to suffer irreparable harm in the absence of



15
   The Court is not implying there are discrepancies, however, Plaintiffs continue to suggest that the FDA
singled them out because the drugs they are prescribing are unapproved drug used for abortion and that if
it were an unapproved drug for any other purpose, the FDA would not have cracked down on them the way
they did. This is pure speculation. Defendants have represented that they police the sale and use of
unapproved drugs equally; regardless of the drug’s purpose. The Court has no reason to doubt this.
16
 Again, Defendants’ actions should not be viewed against the backdrop of other abortion drug cases as
Plaintiffs’ suggest, but in relation to other FDA unapproved drug cases.


MEMORANDUM DECISION AND ORDER - 20
        Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 21 of 24




preliminary relief; (3) the balance of equities tips in their favor; and (4) an injunction is in

the public interest.” Short v. Brown, 893 F.3d 671, 675 (9th Cir. 2018) (internal citations

omitted).

       The basic function of a preliminary injunction is to “preserve the status quo ante

litem pending a determination of the action on the merits.” Los Angeles Mem’l Coliseum

Comm’n v. Nat’l Football League, 634 F.2d 1197, 1200 (9th Cir. 1980). “A preliminary

injunction should not be granted unless the movant, by a clear showing, carries the burden

of persuasion.” Towery v. Brewer, 672 F.3d 650, 657 (9th Cir. 2012) (citing Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997)).

   2. Analysis

       Because the Court finds it lacks jurisdiction to hear Plaintiffs’ claims (and that each

claim fails as a matter of law), Plaintiffs’ Motion for Preliminary Injunction is MOOT.

       That said, because the Motion for Preliminary Injunction essentially asks for the

same relief as the Complaint itself—just on a faster timeframe—the Court will briefly

address some of the substantive timing and procedural issues raised in this motion.

       Here, Plaintiffs ask for a nationwide injunction enjoining Defendants from taking

any action that would (1) impede or delay the delivery of Dr. Gomperts’ prescriptions in

the United States or (2) cause criminal charges to be brought against Dr. Gomperts, Aid

Access, and/or their patients.

       In accordance with the Court’s analysis above, Plaintiffs’ likelihood of success on

the merits of their case is slim to none. Jurisdictional bars—including standing, APA

review, and the Ewing Doctrine—foreclose the relief they request. Simply put, the Court


MEMORANDUM DECISION AND ORDER - 21
         Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 22 of 24




is not in a position to preliminarily enjoin FDA action that may or may not occur. Plaintiffs

fail to meet the first prong of the Preliminary Injunction test.

        Second, there is little to no indication that Plaintiffs (or their clients) will suffer

irreparable harm in the absence of a preliminary injunction. Since sending the Warning

Letter in March of 2019, neither the FDA nor any other Defendant has taken action against

Plaintiffs or Plaintiffs’ clients. Plaintiffs continue to make much ado about the purported

seizure of an extremely limited number of packages that contained Dr. Gomperts’ patients’

prescriptions, but there is no indication the FDA has actually been involved in such

efforts.17 Additionally, there is no indication the FDA intends to begin prosecuting

Plaintiffs or Plaintiffs’ clients at this time. These two factors cut against a finding that there

will be irreparable harm absent a preliminary injunction.

        Finally, the balance of equities does not tip in Plaintiffs’ favor and an injunction is

not within the public interest. The purpose of a preliminary injunction is to preserve the

status quo pending adjudication on the merits. Prior to filing this lawsuit, Dr. Gomperts

had not been prosecuted, her patients had not been prosecuted, and her mail and financial

transactions were not interrupted on a wide-scale basis. Since the filing of the lawsuit, the

status quo has remained the same: nobody related to this case has been prosecuted and

there have not been any widescale attempts to curb Dr. Gomperts’ shipments or financial


17
   Plaintiffs also note that Dr. Gomperts’ prescriptions are filled and shipped by an exporter in Mumbai
India and that because of the COVID-19 pandemic, the Indira Gandhi International Airport in Mumbai was
closed for a time, thus disrupting delivery of Dr. Gomperts’ prescriptions. It should go without saying that
the Court has limited options in regard to this situation. The Court cannot compel the government of India
to reopen its airport or force it to send shipments of drugs to the United States. Ultimately, this particular
issue is moot as Dr. Gomperts states in her reply brief that she was able to find another supplier (outside of
India) willing to ship “a-Kare” to the United States.


MEMORANDUM DECISION AND ORDER - 22
         Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 23 of 24




transactions. Simply put, nothing has changed that would warrant a preliminary injunction

in this matter. Plaintiffs are in the exact same position today as they were in March 2019

(when they received the FDAs Warning Letter) and in September 2019 (when they filed

suit).

         Finally, hearkening to the Court’s prior discussions regarding what is really at issue

in this case—abortion rights or FDA drug regulations—the Court analyzes one last

argument Plaintiffs’ raise in support of a Preliminary Injunction. Plaintiffs spend a great

deal of time discussing recent rulings from other courts wherein medical providers of

abortion services challenged stay-at-home orders entered by states in response to the

COVID-19 pandemic. Apparently, many courts granted temporary restraining orders or

preliminary injunctions on the enforcement of these stay-at-home orders—specifically

aspects of the orders that involved access to abortions. While interesting, stay-at-home

orders are not at issue in this case and the findings of those Courts are only marginally

relevant to the Court today. Again, the issue here is not whether a preliminary injunction

should be entered to stop Defendants from inhibiting Plaintiffs’ patients’ rights to an

abortion, but whether a preliminary injunction should be entered inhibiting Plaintiffs’

patients’ rights to unapproved drugs.

         Weighing all the factors, even if the Court were not dismissing this case for

jurisdictional reasons, it finds that a preliminary injunction is not appropriate as Plaintiffs

have not shown they are likely to succeed on the merits or that they would suffer harm

absent an injunction.




MEMORANDUM DECISION AND ORDER - 23
         Case 1:19-cv-00345-DCN Document 24 Filed 07/13/20 Page 24 of 24




        For all of these reasons, Plaintiffs’ Motion for Preliminary Injunction is

DISMISSED as MOOT.

                                               IV. ORDER

        1. Defendants’ Motion to Dismiss (Dkt. 4) is GRANTED. This case is

            DISMISSED WITHOUT PREJUDICE and CLOSED.18

        2. Plaintiffs’ Motion for Preliminary Injunction/Temporary Restraining Order

            (Dkt. 16) is DISMISSED as MOOT.


                                                           DATED: July 13, 2020


                                                           _________________________
                                                           David C. Nye
                                                           Chief U.S. District Court Judge




18
   The Ninth Circuit has continually held that dismissal of a complaint without leave to amend is
inappropriate unless it is beyond doubt that the complaint could not be saved by an amendment. See Harris
v. Amgen, Inc., 573 F.3d 728, 737 (9th Cir. 2009). The Court today has dismissed Plaintiffs’ complaint for
very specific procedural and jurisdictional reasons and doubts any amendments could save Plaintiffs’
Complaint. That said, it will not foreclose such an opportunity and dismisses the case without prejudice.
Plaintiffs may wish to amend, appeal forthwith, or drop the matter entirely. It is up to them; however, should
they wish to amend their Complaint and continue in this forum, they must do so within 30 days of the date
of this order.


MEMORANDUM DECISION AND ORDER - 24
